Citation Nr: 0516346	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  94-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to April 28, 1995, 
for the grant of a 60 percent rating for hypertensive heart 
disease.

2.  Entitlement to increased evaluation of hypertensive heart 
disease, status post inferior wall myocardial infarction, 
with hypertensive retinopathy without impaired visual acuity, 
and hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the September 2001 remand, the Board requested additional 
development and readjudication of entitlement to an increased 
evaluation of hypertensive heart disease, status post 
inferior wall myocardial infarction, with hypertensive 
retinopathy without impaired visual acuity, and hypertension.  
In April 2002, a VA examination was conducted.  A review of 
the examination report reflects that the examiner was not 
entirely responsive to the requests of the Board.

The examiner indicated that she read the Board remand, and 
conducted an examination.  However, the examiner did not 
specify, as requested by the Board, whether she reviewed the 
former and revised criteria for cardiovascular disorders, and 
did not relate the findings under the old criteria and then 
separately relate the findings under the new criteria.  

Additionally, the Board observes that the veteran has 
reported that he was awarded Social Security Administration 
(SSA) disability benefits on the basis of his heart condition 
or Agent Orange exposure.  However, no records, including his 
initial award, were requested from SSA.  These records, 
however, must be obtained and associated with the other 
evidence in the claims file.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The Board is also of the opinion that a contemporaneous VA 
examination of the heart is warranted.
 
Accordingly, this claim is REMANDED for the following 
actions:

1.	The RO is requested to make arrangements 
with the appropriate VA medical facility 
for the veteran to be provided with a 
cardiac examination and the veteran's 
claims folder to be forwarded to the VA 
examiner who conducted the April 2002 
medical examination for an addendum (if 
that examiner is not available, to another 
cardiologist).  

2.	The RO should arrange for the veteran to 
undergo a VA cardiac examination.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The RO should provide to the 
examiner a copy of the former and revised 
rating criteria for evaluating 
cardiovascular disorders.  The examiner 
should indicate whether he/she has 
reviewed the former and revised criteria.  
The examiner should first relate the 
findings under the old criteria and then 
separately relate the findings under the 
new criteria.  All examination findings 
should be set forth in a typewritten 
report. 

3.	If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.	The RO is requested to obtain the 
veteran's complete Social Security 
Administration record and associate this 
additional evidence with his claims file.  
The SSA records should include, but are 
not limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of that agency's 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

5.	To help avoid future remand, the RO should 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with the REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.	After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the claims as 
to the propriety of ratings assigned for 
status post myocardial infarction with 
hypertension in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to herein.  
If the appellant fails to report for any 
scheduled examination(s), the RO should 
apply the provisions of 38 C.F.R. § 3.655, 
as appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

7.	If any benefit sought on appeal continues 
to be denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



